Exhibit 10.2

 

Execution Version

 

SECURITY AND PLEDGE AGREEMENT

 

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
September 29, 2015 among ORBITAL ATK, INC., a Delaware corporation (the
“Borrower”), the other parties identified as “Obligors” on the signature
pages hereto and such other parties that may become Obligors hereunder after the
date hereof (together with the Borrower, individually an “Obligor”, and
collectively the “Obligors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent (in such capacity, the “Administrative Agent”)
for the holders of the Secured Obligations (defined below).

 

RECITALS

 

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
(as amended, modified, extended, renewed or replaced from time to time, the
“Credit Agreement”) among the Borrower, the Guarantors party thereto, the
Lenders party thereto and the Administrative Agent, the Lenders have agreed to
make Loans and issue Letters of Credit upon the terms and subject to the
conditions set forth therein; and

 

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Definitions.

 

(a)                                 Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

(b)                                 The following terms shall have the meanings
set forth in the UCC (defined below):  Accession, Account, Adverse Claim,
As-Extracted Collateral, Chattel Paper, Commercial Tort Claim, Consumer Goods,
Deposit Account, Document, Electronic Chattel Paper, Equipment, Farm Products,
Financial Asset, Fixtures, General Intangible,
Goods, Instrument, Inventory, Investment Company Security, Investment Property,
Letter-of-Credit Right, Manufactured Home, Money, Proceeds, Securities Account,
Securities Intermediary, Security Entitlement, Security, Software, Supporting
Obligation and Tangible Chattel Paper.

 

(c)                                  In addition, the following terms shall have
the meanings set forth below:

 

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Control” has the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyright License” means any written agreement, naming any Obligor as licensor
or licensee, granting any right under any Copyright.

 

“Copyrights” means (i) all copyrights registered in the United States or any
other country in all Works, now existing or hereafter created or acquired, all
registrations and recordings

 

--------------------------------------------------------------------------------


 

thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office or in any similar office or agency of the United States, any
state thereof or any other country or political subdivision thereof, or
otherwise, and (ii) all renewals thereof.

 

“Excluded Pledged Equity” any Equity Interests of a Foreign Subsidiary entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in excess of
sixty-six percent (66%) (or such greater percentage that, due to a change in an
Applicable Law after the date hereof, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of all issued and
outstanding Equity Interests of such Foreign Subsidiary entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)).

 

“Intellectual Property” means, collectively, the Patents, Trademarks,
Copyrights, Technology and Intellectual Property Licenses.

 

“Intellectual Property Licenses” means, collectively, Copyright Licenses, Patent
Licenses, Trademark Licenses and Technology Licenses.

 

“Material Intellectual Property” means any software, data, databases, trade
secrets and federally registered Copyrights, Patents and Trademarks, in each
case, owned by or licensed to an Obligor and material to the conduct of the
business of the Obligors, taken as a whole.

 

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to an Obligor of any right to manufacture, use or sell any invention
covered by a Patent.

 

“Patents” means (i) all patents of the United States or any other country, and
(ii) all applications for patents of the United States or any other country and
all reissues, reexaminations, divisions, continuations and continuations-in-part
thereof.

 

“Pledged Equity” means, with respect to each Obligor, (i) one hundred percent
(100%) of the issued and outstanding Equity Interests of each Domestic
Subsidiary that is directly owned or hereafter acquired by such Obligor and
(ii) sixty-six percent (66%) (or such greater percentage that, due to a change
in an Applicable Law after the date hereof, (A) could not reasonably be expected
to cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and one hundred percent (100%) of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary that is directly owned by
such Obligor, including the Equity Interests of the Subsidiaries owned by such
Obligor as set forth on Schedule 1 hereto, in each case together with the
certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto, including, but not limited to, the following:

 

(1)                                 all Equity Interests representing a dividend
thereon, or representing a distribution or return of capital upon or in respect
thereof, or resulting from a stock split, revision, reclassification or other
exchange therefor, and any subscriptions, warrants, rights or options issued to
the holder thereof, or otherwise in respect thereof; and

 

2

--------------------------------------------------------------------------------


 

(2)                                 in the event of any consolidation or merger
involving the issuer thereof and in which such issuer is not the surviving
Person, all shares of each class of the Equity Interests of the successor Person
formed by or resulting from such consolidation or merger, to the extent that
such successor Person is a direct Subsidiary of an Obligor.

 

“Technology” means, collectively, all trade secrets, know how, technology
(whether patents or not), rights in Software (including source code and object
code), rights in data and databases, customer and supplier lists, proprietary
information, methods, procedures, formulae, descriptions, compositions,
technical data, drawings, specifications, name plates, catalogs, confidential
information and the right to limit the use or disclosure thereof by any person,
pricing and cost information, business and marketing plans and proposals, now
existing or hereafter adopted or acquired.

 

“Technology License” means any agreement, whether written or oral, providing for
the grant by or to an Obligor of any right to manufacture, use or sell any
Technology.

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
domain names, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof, or otherwise and (b) all renewals
thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2.                                      Grant of Security Interest in the
Collateral.  To secure the prompt payment and performance in full when due,
whether by lapse of time, acceleration, mandatory prepayment or otherwise, of
the Secured Obligations, each Obligor hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a continuing security interest in, and a
right to set off against, any and all right, title and interest of such Obligor
in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”):  (a) all
Accounts; (b) all Chattel Paper; (c) those certain Commercial Tort Claims set
forth on Schedule 2 hereto as it may be supplemented from time to time; (d) all
Copyrights; (e) all Copyright Licenses; (f) all Deposit Accounts; (g) all
Documents; (h) all Equipment; (i) all Fixtures; (j) all General Intangibles;
(k) all Instruments; (l) all Inventory; (m) all Investment Property; (n) all
Letter-of-Credit Rights; (o) all Money; (p) all Patents; (q) all Patent
Licenses; (r) all Payment Intangibles; (s) all Pledged Equity; (t) all Software;
(u) all Supporting Obligations; (v) all Trademarks; (w) all Trademark Licenses;
(x)

 

3

--------------------------------------------------------------------------------


 

all Technology; (y) all Technology Licenses; and (z) all Accessions and all
Proceeds of any and all of the foregoing.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that an Obligor may from time to time hereafter deliver
additional Equity Interests to the Administrative Agent as collateral security
for the Secured Obligations.  Upon delivery to the Administrative Agent, such
additional Equity Interests shall be deemed to be part of the Pledged Equity of
such Obligor and shall be subject to the terms of this Agreement whether or not
Schedule 1 hereto is amended to refer to such additional Equity Interests.

 

Notwithstanding anything to the contrary contained herein, (A) the security
interests granted under this Agreement shall not extend to, and the Collateral
shall not include (collectively, the “Excluded Collateral”):  (1) (x) any
General Intangible, permit, lease, license, contract or other instrument of an
Obligor if the grant of a security interest in such General Intangible, permit,
lease, license, contract or other instrument in the manner contemplated by this
Agreement is prohibited under the terms of such General Intangible, permit,
lease, license, contract or other instrument and would result in the termination
thereof or give the other parties thereto (other than the Borrower or any of its
wholly-owned Restricted Subsidiaries) the right to terminate, accelerate or
otherwise alter such Obligor’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both) and (y) any
property if the grant of a security interest in such property is prohibited, or
requires the consent of a Governmental Authority, under Applicable Law; provided
that (i) any such limitation described above on the security interests granted
hereunder shall only apply to the extent that any such prohibition could not be
rendered ineffective pursuant to the UCC or any other Applicable Law (including
Debtor Relief Laws) or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in any Applicable Law, General Intangible, permit, lease,
license, contract or other instrument, to the extent sufficient to permit any
such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such property, General Intangible, permit, lease, license, contract
or other instrument shall be automatically and simultaneously granted hereunder
and shall be included as Collateral hereunder; (2) any “intent to use” Trademark
applications for which a statement of use has not been filed (but only until
such statement is filed); (3) Equipment owned by any Obligor that is subject to
a purchase money Lien or a Capitalized Lease if the contract or other agreement
in which such Lien is granted (or in the documentation providing for such
Capitalized Lease) prohibits or requires the consent of any Person other than
the Borrower and its Affiliates as a condition to the creation of any other Lien
on such Equipment, (4) any asset subject to a Permitted Lien incurred pursuant
to clause (m) or (v) of Section 9.1 of the Credit Agreement, to the extent the
grant of a security interest in such asset is prohibited by a contract with a
customer of an Obligor (including any Governmental Party) with respect to such
asset and until the release or termination of such Lien in favor of the
lienholder in respect of such asset, (5) Excluded Pledged Equity, (6) any
treasury stock of the Borrower or other margin stock (within the meaning of
Regulation U issued by the Federal Reserve Board), in each case, unless the
Lenders have made any necessary filings with the Federal Reserve Board in
connection therewith, (7) interests in partnerships,  joint ventures and
non-wholly-owned subsidiaries to the extent prohibited by the terms of any
applicable organizational document, joint venture, partnership or shareholders’
agreement or debt instruments of such entity (in each case, after giving effect
to the applicable anti-assignment provisions of the UCC or other applicable
law), (8) motor vehicles and other assets subject to certificates of title to
the extent a Lien thereon cannot be perfected by the filing of UCC financing
statements in the applicable Obligor’s jurisdiction of incorporation or
organization, (9) any property that would otherwise be included in the
Collateral if and to the extent such property consists of segregated deposits
permitted by clause (e), (f) or (t) of Section 9.1 of the Credit Agreement to
the extent the grant of a security interest in such deposit is prohibited by a
third party contract governing such deposit or applicable law, (10) any asset
subject to a Lien permitted by clause (i) or (j) of Section 9.1 of the Credit
Agreement, if and for so long as the contractual obligation governing such Lien
prohibits the Lien of this Agreement from applying to such assets and (11)
Deposit Accounts the

 

4

--------------------------------------------------------------------------------


 

balance of which consists (x) exclusively of withheld income taxes, employment
taxes, or amounts required to be paid over to certain employee benefit plans and
(y) segregated deposit accounts constituting and the balance of which consists
solely of funds set aside in connection with tax, payroll and trust accounts;
and (B) no mortgages shall be required with respect to owned or leased real
property.

 

Notwithstanding anything to the contrary herein, the Obligors make no
representations or warranties hereunder, and the covenants hereunder shall not
apply, in respect of the Excluded Collateral (but only for so long as it remains
Excluded Collateral).

 

The Obligors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as a present assignment of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

3.                                      Representations and Warranties.  Each
Obligor hereby represents and warrants to the Administrative Agent, for the
benefit of the holders of the Secured Obligations, that:

 

(a)                                 Ownership.  Each Obligor is the legal and
beneficial owner of its Collateral and has the right to pledge, sell, assign or
transfer the same free and clear of all Liens except for Permitted Liens.

 

(b)                                 Security Interest/Priority.  This Agreement
creates a valid security interest in favor of the Administrative Agent, for the
benefit of the Secured Parties, in the Collateral of such Obligor securing the
payment and performance of the Secured Obligations and, when properly perfected
by filing in the appropriate offices against such Obligor, shall constitute a
valid and perfected, first priority security interest in such Collateral
(including all uncertificated Pledged Equity consisting of partnership or
limited liability company interests that do not constitute Securities), to the
extent such security interest can be perfected by filing a UCC financing
statement under the UCC, free and clear of all Liens except for Permitted
Liens.  The taking possession by Administrative Agent of the certificated
securities (if any) evidencing the Pledged Equity and all other Instruments
constituting Collateral will perfect and establish the first priority of the
Administrative Agent’s security interest in all the Pledged Equity evidenced by
such certificated securities and such Instruments and, when properly perfected
by filing, registration or control, in all other Pledged Equity and instruments
securing the Secured Obligations.  Except as set forth in Section 3(f)(ii), no
action is necessary to perfect in such Pledged Equity.  With respect to any
Collateral consisting of a Deposit Account, Security Entitlement or held in a
Securities Account, upon execution and delivery by the applicable Obligor, the
applicable Securities Intermediary and the Administrative Agent of an agreement
granting Control to the Administrative Agent over such Collateral, the
Administrative Agent shall have a valid and perfected, first priority security
interest in such Collateral.

 

(c)                                  [Intentionally Omitted].

 

(d)                                 Accounts.  No Account of an Obligor is
evidenced by any Instrument or Chattel Paper unless such Instrument or Chattel
Paper, to the extent required by Section 4.1(a)(i), has been endorsed over and
delivered to, or submitted to the control of, the Administrative Agent.

 

(e)                                  Equipment and Inventory.  As of the Closing
Date, such Obligor’s Equipment and Inventory are kept at the locations listed on
Schedule 3, except for (i) Equipment or Inventory in

 

5

--------------------------------------------------------------------------------


 

transit or out for repair or (ii) Equipment or Inventory located at
subcontractor facilities, launch locations or other customer locations in the
ordinary course of business.

 

(f)                                   Pledged Equity.

 

(i)                                     Authorization of Pledged Equity.  All
Pledged Equity is duly authorized and validly issued, is fully paid and, to the
extent applicable, nonassessable and is not subject to the preemptive rights,
warrants, options or other rights to purchase of any Person, or equityholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible, into, or that requires the issuance and sale of, any of the
Pledged Equity, except to the extent permitted under the Loan Documents.

 

(ii)                                  Obligor’s Authority.  Except for (a) the
filing or recording of UCC financing statements, (b) the filing of appropriate
notices with the United States Patent and Trademark Office and the United States
Copyright Office, (c) filings with the United States Securities and Exchange
Commission pursuant to applicable Requirements of Law, (d) such actions as may
be required by Laws affecting the offering and sale of securities, (e) such
actions as may be required by applicable foreign Laws affecting the pledge of
the Pledged Equity of Foreign Subsidiaries and (f) consents, authorizations,
filings or other actions which have been obtained or made, no authorization,
approval or action by, and no notice or filing with, any Governmental Authority
or with the issuer of any Pledged Equity or any other Person is required either
for the pledge made by an Obligor or for the granting of the security interest
by an Obligor pursuant to this Agreement.

 

(iii)                               [Intentionally Omitted].

 

(iv)                              [Intentionally Omitted].

 

(g)                                  No Other Equity Interests, Instruments,
Etc.  As of the Closing Date, no Obligor owns any certificated Equity Interests
that are required to be pledged and delivered to the Administrative Agent
hereunder other than as set forth on Schedule 1 hereto, and all such
certificated Equity Interests have been delivered to the Administrative Agent.
As of the Closing Date, no Obligor holds any Instrument in the form of a
promissory note evidencing an amount equal to or greater than $1,000,000 other
than as set forth on Schedule 1 hereto.

 

(h)                                 Partnership and Limited Liability Company
Interests.  Except for (x) any certificated Pledged Equity delivered to the
Administrative Agent, (y) Cash Equivalents and (z) Investments permitted
pursuant to Section 9.2(d) of the Credit Agreement, as of the Closing Date, none
of the Collateral (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is an Investment Company Security,
(iv) is held in a Securities Account or (v) constitutes a Security or a
Financial Asset.

 

(i)                                     Consents; Etc.  There are no
restrictions in any Organizational Document governing any Pledged Equity or any
other document related thereto which would limit or restrict (i) the grant of a
Lien pursuant to this Agreement on such Pledged Equity, (ii) the perfection of
such Lien or (iii) the exercise of remedies in respect of such perfected Lien in
the Pledged Equity as contemplated by this Agreement.  Except for (i) the filing
or recording of UCC financing statements, (ii) the filing of appropriate notices
with the United States Patent and Trademark Office and the United States
Copyright Office, (iii) obtaining control to perfect the Liens created by this
Agreement that cannot be

 

6

--------------------------------------------------------------------------------


 

perfected by filing, (iv) such actions as may be required by Laws affecting the
offering and sale of securities, (v) such actions as may be required by
applicable foreign Laws affecting the pledge of the Pledged Equity of Foreign
Subsidiaries, (vi) consents, authorizations, filings or other actions which have
been obtained or made and (vii) the taking of the actions contemplated by
Section 4(f) with respect to Commercial Tort Claims, no consent or authorization
of, filing with, or other act by or in respect of, any arbitrator or
Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Obligor), is required
for (A) the grant by such Obligor of the security interest in the Collateral
granted hereby or for the execution, delivery or performance of this Agreement
by such Obligor, or (B) the perfection of such security interest in Collateral
which may be perfected by the filing of a financing statement under the UCC or a
filing with the United States Copyright Office.

 

(j)                                    Commercial Tort Claims.  To the knowledge
of the Borrower, as of the Closing Date, no Obligor has any Commercial Tort
Claims other than as set forth on Schedule 2 hereto.

 

(k)                                 Intellectual Property.

 

(i)                                     As of the Closing Date, each Material
Intellectual Property of such Obligor is valid, subsisting, unexpired,
enforceable and has not been abandoned.

 

(ii)                                  As of the Closing Date, to such Obligor’s
knowledge, no holding, decision or judgment has been rendered by any
Governmental Authority that would limit, cancel or question the validity of any
Material Intellectual Property of any Obligor.

 

(iii)                               As of the Closing Date, to such Obligor’s
knowledge, no action or proceeding is pending seeking to limit, cancel or
question the validity of any Material Intellectual Property of such Obligor.

 

(iv)                              All applications pertaining to the Material
Intellectual Property of each Obligor have been duly and properly filed, and all
registrations pertaining to such Material Intellectual Property have been duly
and properly filed and issued, except, in each case, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

(v)                                 Except as permitted pursuant to the Credit
Agreement, no Obligor has made any assignment or agreement in conflict with the
security interest in the Material Intellectual Property of any Obligor
hereunder.

 

(l)                                     Deposit Accounts and Securities
Accounts.

 

Set forth on Schedule 4 is a list identifying each Deposit Account of an Obligor
and each Securities Account of an Obligor (including, in each case, the
institution where such account is maintained, and the account number) in which a
balance in excess of $1,000,000 is maintained as of the Closing Date.

 

4.                                      Covenants. Each Obligor covenants that
until such time as the Secured Obligations (other than contingent
indemnification obligations not then due) arising under the Loan Documents have
been paid in full in cash, the Commitments have expired or been terminated and
all Letters of Credit have been terminated or expired (or been cash
collateralized), such Obligor shall:

 

7

--------------------------------------------------------------------------------


 

(a)                                 Instruments/Chattel Paper/Pledged
Equity/Control.

 

(i)                                     Instruments; Tangible Chattel Paper;
Documents.  If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Tangible Chattel
Paper, ensure that such Instrument or Tangible Chattel Paper is either in the
possession of such Obligor or, if requested by the Administrative Agent in
respect of any such Collateral with an individual value equal to or greater than
$1,000,000, is delivered to the Administrative Agent (1) in the case of
Instruments, duly endorsed in a manner satisfactory to the Administrative Agent
or (2) in the case of Tangible Chattel Paper, marked with a legend reasonably
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.

 

(ii)                                  Delivery of Certificates.  Deliver to the
Administrative Agent promptly (or no later than the date required by
Section 8.12(b) of the Credit Agreement, if applicable) upon the receipt thereof
by or on behalf of an Obligor, all certificates and instruments constituting
Pledged Equity.  Prior to delivery to the Administrative Agent, all such
certificates constituting Pledged Equity shall be held in trust by such Obligor
for the benefit of the Administrative Agent pursuant hereto.  All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in
Exhibit 4(a)(ii) hereto or as otherwise approved by the Administrative Agent.

 

(b)                                 Filing of Financing Statements,
Notices, etc.  Each Obligor shall execute and deliver to the Administrative
Agent such agreements, assignments or instruments (including affidavits,
notices, reaffirmations and amendments and restatements of existing documents,
as the Administrative Agent may reasonably request) and do all such other things
as the Administrative Agent may reasonably deem necessary or appropriate (i) to
preserve the security interests of the Administrative Agent hereunder, including
(A) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, (B) with regard to Patents
registered in the United States, a Notice of Grant of Security Interest in
Patents for filing with the United States Patent and Trademark Office in the
form of Exhibit 4(b)(i) hereto, (C) with regard to Trademarks registered in the
United States, a Notice of Grant of Security Interest in Trademarks for filing
with the United States Patent and Trademark Office in the form of
Exhibit 4(b)(ii) hereto, (D) with regard to Copyrights registered in the United
States and exclusive Copyright Licenses, a Notice of Grant of Security Interest
in Copyrights in the form of Exhibit 4(b)(iii), (ii) to consummate the
transactions contemplated hereby and (iii) to otherwise protect and preserve the
Administrative Agent’s rights and interests hereunder; provided, however that
this Section 4(b) shall not obligate any Obligor to otherwise undertake
collateral perfection or protection obligations not otherwise required under the
Loan Documents (it being understood that perfection obligations with respect to
Collateral that is perfected by delivery or control shall only be as expressly
required pursuant to other provisions of this Agreement, and, except as
expressly provided above, actions with respect to Collateral that is not subject
to perfection under the UCC shall not be required).  With respect to any
Patents, Trademarks or Copyrights registered in the United States, no Obligor
nor any Subsidiary shall be required to disclose (x) any materials subject to a
confidentiality obligation binding upon such Obligor or Subsidiary to the extent
such disclosure would violate such obligations or (y) any communications
protected by attorney-client privilege the disclosure or inspection of which
would waive such privilege; provided, however, that each Obligor shall
nonetheless preserve the security interests of the Administrative Agent
hereunder.  Furthermore, each Obligor also hereby irrevocably makes, constitutes
and appoints the Administrative Agent, its nominee or any other Person whom the
Administrative Agent may designate, as such Obligor’s attorney-in-fact with full
power and for the limited

 

8

--------------------------------------------------------------------------------


 

purpose to sign in the name of such Obligor any financing statements (including
renewal statements), amendments and supplements, notices or any similar
documents that in the Administrative Agent’s reasonable discretion would be
necessary or appropriate, in order to perfect and maintain perfection of the
security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable so long as the Secured Obligations
remain unpaid and until the commitments relating thereto shall have been
terminated.  Subject to the limitations set forth in Section 5, each Obligor
hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Obligor wherever the Administrative Agent may in its sole discretion desire to
file the same.

 

(c)                                  Other Liens.  Defend the Collateral against
Liens therein other than Permitted Liens.

 

(d)                                 [Intentionally Omitted].

 

(e)                                  Treatment of Accounts.  Not grant or extend
the time for payment of any Account, or adjust, compromise or settle any Account
for less than the full amount thereof, or release any Person or property, in
whole or in part, from payment thereof, or allow any credit or discount thereon,
in each case other than as normal and customary in the ordinary course of an
Obligor’s business or as otherwise determined in such Obligor’s reasonable
business judgment.

 

(f)                                   Commercial Tort Claims.  (i) Promptly
forward to the Administrative Agent an updated Schedule 2 hereto listing any and
all Commercial Tort Claims seeking damages greater than $1,000,000 acquired by
or in favor of such Obligor and (ii) upon the request of the Administrative
Agent, execute and deliver such statements, documents and notices and do and
cause to be done all such things as may be reasonably required by the
Administrative Agent, or required by Law to create, preserve, perfect and
maintain the Administrative Agent’s security interest in such Commercial Tort
Claims initiated by or in favor of any Obligor.

 

(g)                                  [Intentionally Omitted].

 

(h)                                 [Intentionally Omitted].

 

(i)                                     Issuance or Acquisition of Interests in
Partnerships and Limited Liability Companies.  Not without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably require, issue or acquire any uncertificated Pledged Equity
consisting of an interest in a partnership or a limited liability company that
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.

 

(j)                                    Intellectual Property.

 

(i)                                     Not do any act or knowingly omit to do
any act whereby any Copyright that is Material Intellectual Property could
reasonably be expected to become invalidated and not do any act, or knowingly
omit to do any act, whereby any Copyright that is Material Intellectual Property
could reasonably be expected to become injected into the public domain.

 

9

--------------------------------------------------------------------------------


 

(ii)                                  Not make any assignment or agreement in
conflict with the security interest in the Copyrights of each Obligor hereunder
(except as permitted by the Credit Agreement).

 

(iii)                               (A) Continue to use each Trademark that is
Material Intellectual Property in order to maintain such Trademark in full force
free from any claim of abandonment for non-use, unless such Obligor determines,
in its reasonable business judgment, that such Trademark that is Material
Intellectual Property is no longer necessary or appropriate for use in its
business, (B) not adopt or use any mark that is confusingly similar or a
colorable imitation of each Trademark that is Material Intellectual Property
unless the Administrative Agent, for the ratable benefit of the holders of the
Secured Obligations, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (C) except as would not reasonably be expected
to have a Material Adverse Effect, not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
Trademark that is Material Intellectual Property may become invalidated.

 

(iv)                              Not do any act, or omit to do any act, whereby
any Patent that is Material Intellectual Property could reasonably be expected
to become abandoned or dedicated.

 

(v)                                 Upon request of the Administrative Agent,
each Obligor shall, promptly following the delivery of any certificate pursuant
to Section 8.2(g) of the Credit Agreement, (x) provide to the Administrative
Agent (1) with regard to the Patents of such Obligor identified in such
certificate, an executed Notice of Grant of Security Interest in Patents for
filing with the United States Patent and Trademark Office in the form of
Exhibit 4(b)(i) hereto, (2) with regard to Trademarks of such Obligor identified
in such certificate, an executed Notice of Grant of Security Interest in
Trademarks for filing with the United States Patent and Trademark Office in the
form of Exhibit 4(b)(ii) hereto, and (3) with regard to Copyrights of such
Obligor identified in such certificate, a Notice of Grant of Security Interest
in Copyrights in the form of Exhibit 4(b)(iii), and (y) file each such
instrument with the United States Patent and Trademark Office or United States
Copyright Office, as applicable.

 

(vi)                              Upon request of the Administrative Agent, such
Obligor shall execute and deliver any and all agreements, instruments, documents
and papers as the Administrative Agent may reasonably request to evidence the
security interest of the Administrative Agent and the holders of the Secured
Obligations in any Patent or Trademark in the Collateral and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.

 

(vii)                           Take all necessary steps in such Obligor’s
reasonable business judgment, including, without limitation, in any proceeding
before the United States Patent and Trademark Office, or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of each Patent and Trademark that is Material
Intellectual Property, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.

 

(viii)                        Each Obligor shall take such actions in response
to any infringement, misappropriation or dilution by a third party of any Patent
or Trademark that is Material Intellectual Property (including promptly
notifying the Administrative Agent) as it deems appropriate in its reasonable
business judgment under the circumstances to protect such Patent or Trademark.

 

10

--------------------------------------------------------------------------------


 

(ix)                              Not make any assignment or agreement in
conflict with the security interest in the Patents or Trademarks of each Obligor
hereunder (except as permitted by the Credit Agreement).

 

(k)                                 Insurance.  To the extent required by the
Credit Agreement, insure, repair and replace the Collateral of such Obligor.

 

5.                                      Authorization to File Financing
Statements.  Each Obligor hereby authorizes the Administrative Agent to prepare
and file such financing statements (including continuation statements) or
amendments thereof or supplements thereto or other instruments as the
Administrative Agent may from time to time deem necessary or appropriate in
order to perfect and maintain the security interests granted hereunder in
accordance with the UCC (including authorization to describe the Collateral as
“all personal property”, “all assets” or words of similar meaning); provided,
however, that if requested by the Borrower, any such financing statement or
amendment shall specifically identify any Excluded Property that is not subject
thereto.

 

6.                                      Advances.  On the failure of any Obligor
to perform any of the covenants and agreements contained herein, the
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures which the
Administrative Agent may make for the protection of the security hereof or which
it may be compelled to make by operation of Law.  All such sums and amounts so
expended shall be repayable by the Obligors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the rate of interest then in effect pursuant to
Section 5.1(c) of the Credit Agreement.  No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Obligor, and no such
advance or expenditure therefor, shall relieve the Obligors of any Default or
Event of Default.  The Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by an Obligor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

7.                                      Remedies.

 

(a)                                 General Remedies.  Upon the occurrence of an
Event of Default and during continuation thereof, the Administrative Agent shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by Law
(including, but not limited to, levy of attachment, garnishment and the rights
and remedies set forth in the UCC of the jurisdiction applicable to the affected
Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Administrative Agent may, with or without
judicial process or the aid and assistance of others, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Obligors, take possession of the Collateral, (ii) dispose of
any Collateral on any such premises, (iii) require the Obligors to assemble and
make available to the Administrative Agent at the expense of the Obligors any
Collateral at any place and time designated by the Administrative Agent which is
reasonably convenient to both parties, (iv) remove any Collateral from any such
premises for the purpose of effecting sale or other disposition thereof, and/or
(v) without demand and without advertisement, notice, hearing or process of law,
all of which each of the

 

11

--------------------------------------------------------------------------------


 

Obligors hereby waives to the fullest extent permitted by Law, at any place and
time or times, sell and deliver any or all Collateral held by or for it at
public or private sale (which in the case of a private sale of Pledged Equity,
shall be to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof), at any
exchange or broker’s board or elsewhere, by one or more contracts, in one or
more parcels, for Money, upon credit or otherwise, at such prices and upon such
terms as the Administrative Agent deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements).  Each Obligor
acknowledges that any such private sale may be at prices and on terms less
favorable to the seller than the prices and other terms which might have been
obtained at a public sale and, notwithstanding the foregoing, agrees that such
private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933, as amended. 
Neither the Administrative Agent’s compliance with Applicable Law nor its
disclaimer of warranties relating to the Collateral shall be considered to
adversely affect the commercial reasonableness of any sale.  To the extent the
rights of notice cannot be legally waived hereunder, each Obligor agrees that
any requirement of reasonable notice shall be met if such notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to the Borrower in
accordance with the notice provisions of Section 12.1 of the Credit Agreement at
least ten (10) days before the time of sale or other event giving rise to the
requirement of such notice.  The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Obligor further acknowledges and
agrees that any offer to sell any Pledged Equity which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933, as amended), or (ii) made privately in the manner described above shall
be deemed to involve a “public sale” under the UCC, notwithstanding that such
sale may not constitute a “public offering” under the Securities Act of 1933, as
amended, and the Administrative Agent may, in such event, bid for the purchase
of such securities.  The Administrative Agent shall not be obligated to make any
sale or other disposition of the Collateral regardless of notice having been
given.  To the extent permitted by Applicable Law, any holder of Secured
Obligations may be a purchaser at any such sale.  To the extent permitted by
Applicable Law, each of the Obligors hereby waives all of its rights of
redemption with respect to any such sale.  Subject to the provisions of
Applicable Law, the Administrative Agent may postpone or cause the postponement
of the sale of all or any portion of the Collateral by announcement at the time
and place of such sale, and such sale may, without further notice, to the extent
permitted by Law, be made at the time and place to which the sale was postponed,
or the Administrative Agent may further postpone such sale by announcement made
at such time and place.

 

(b)                                 Remedies relating to Accounts.  During the
continuation of an Event of Default, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Obligor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Obligor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify any Obligor’s customers and
account debtors that the Accounts of such Obligor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of an Obligor or both) demand,
collect (including, without limitation, by way of a lockbox arrangement),
receive, take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the holders
of the Secured Obligations in the Accounts.  Each Obligor acknowledges and
agrees that the Proceeds of its Accounts remitted to or on behalf of the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent in accordance with the provisions hereof shall be solely
for the Administrative Agent’s own convenience and that such Obligor shall not
have any right, title or interest in such Accounts or in any such other amounts
except as provided herein.  Neither the Administrative Agent nor the holders of
the Secured Obligations shall have any liability or responsibility to any
Obligor for acceptance of a check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement or be responsible for determining the
correctness of any remittance.  Furthermore, during the continuation of an Event
of Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Obligors shall
furnish all such assistance and information as the Administrative Agent may
require in connection with such test verifications, (ii) upon the Administrative
Agent’s request and at the expense of the Obligors, the Obligors shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts and
(iii) the Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Accounts.

 

(c)                                  Access.  In addition to the rights and
remedies hereunder, upon the occurrence of an Event of Default and during the
continuance thereof, the Administrative Agent shall have the right to enter and
remain upon the various premises of the Obligors without cost or charge to the
Administrative Agent, and use the same, together with materials, supplies, books
and records of the Obligors for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise.  In addition, the Administrative
Agent may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral.  Notwithstanding the foregoing, no Obligor nor any Subsidiary shall
be required to disclose (x) any materials subject to a confidentiality
obligation binding upon such Obligor or Subsidiary to the extent such disclosure
would violate such obligations or (y) any communications protected by
attorney-client privilege the disclosure or inspection of which would waive such
privilege.

 

(d)                                 Nonexclusive Nature of Remedies.  Failure by
the Administrative Agent or the holders of the Secured Obligations to exercise
any right, remedy or option under this Agreement, any other Loan Document, any
other document relating to the Secured Obligations, or as provided by Law, or
any delay by the Administrative Agent or the holders of the Secured Obligations
in exercising the same, shall not operate as a waiver of any such right, remedy
or option.  No waiver hereunder shall be effective unless it is in writing,
signed by the party against whom such waiver is sought to be enforced and then
only to the extent specifically stated, which in the case of the Administrative
Agent or the holders of the Secured Obligations shall only be granted as
provided herein.  To the extent permitted by Law, neither the Administrative
Agent, the holders of the Secured Obligations, nor any party acting as attorney
for the Administrative Agent or the holders of the Secured Obligations, shall be
liable hereunder for any acts or omissions or for any error of judgment or
mistake of fact or law other than their gross negligence or willful misconduct
hereunder.  The rights and remedies of the Administrative Agent and the holders
of the Secured Obligations under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Administrative Agent or the
holders of the Secured Obligations may have.

 

(e)                                  Retention of Collateral.  In addition to
the rights and remedies hereunder, the Administrative Agent may, in compliance
with Sections 9-620 and 9-621 of the UCC or otherwise complying with the
requirements of Applicable Law of the relevant jurisdiction, accept or retain
the Collateral in satisfaction of the Secured Obligations.  Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason.

 

13

--------------------------------------------------------------------------------


 

(f)                                   Deficiency.  In the event that the
proceeds of any sale, collection or realization are insufficient to pay all
amounts to which the Administrative Agent or the holders of the Secured
Obligations are legally entitled, the Obligors shall be jointly and severally
liable for the deficiency, together with interest thereon at the rate of
interest then in effect pursuant to Section 5.1(c) of the Credit Agreement,
together with the costs of collection and the fees, charges and disbursements of
counsel.  Any surplus remaining after the full payment and satisfaction of the
Secured Obligations shall be returned to the Obligors or to whomsoever a court
of competent jurisdiction shall determine to be entitled thereto.

 

(g)                                  Certain Agreements of Obligors As Holders
of Equity Interests.  In the case of each Obligor which owns Pledged Equity in a
partnership, limited liability company or other entity in which another Obligor
owns Pledged Equity in such partnership, limited liability company or other
entity, such Obligor hereby consents to the pledge by each such other Obligor,
pursuant to the terms hereof, of the Pledged Equity in such partnership, limited
liability company or other entity and, upon the occurrence and during the
continuance of an Event of Default and receipt of written notice from the
Administrative Agent, to the transfer of such Pledged Equity to the
Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted partner, shareholder or
member in such partnership, limited liability company or other entity with all
the rights, powers and duties of a general partner, limited partner, shareholder
or member, as the case may be.  Each issuer of Pledged Equity that is a party
hereto agrees upon the occurrence and during the continuance of an Event of
Default to comply with all instructions of the Administrative Agent with respect
to its Pledged Equity without the consent of any Obligor.

 

(h)                                 Grant of License.  For the purpose of
enabling the Administrative Agent, during the continuance of an Event of
Default, to exercise rights and remedies hereunder at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Obligor hereby grants to the
Administrative Agent an irrevocable, non-exclusive, worldwide, royalty-free (or
any other obligation of payment) license, exercisable solely upon occurrence and
during the continuance of an Event of Default,  to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Obligor, wherever the same may be located, other than in violation of any
then-existing licensing arrangements and subject, in the case of Trademarks, to
sufficient rights to quality control in favor of such Obligor to the extent
necessary to avoid the risk of invalidation of any such Trademarks.  Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.

 

(i)                                     Classified Information.  Anything in
this Agreement to the contrary notwithstanding, in the event that the
Administrative Agent, acting as authorized pursuant to this Agreement or any of
the Loan Documents, seeks to exercise any rights or remedies upon the occurrence
and during the continuance of an Event of Default that will require it to have
access to Collateral that constitutes information designated by a Governmental
Party as classified or which cannot be held by or disclosed to the
Administrative Agent under applicable laws, rules, regulations or orders
relating to national security (“Classified Information”), (i) the Administrative
Agent may only exercise such rights or remedies to the extent that it can
Dispose of such Classified Information to any Person (an “Authorized Person”)
that is permitted to hold and have access to such Classified Information under
applicable laws, rules, regulations or orders relating to national security, and
(ii) if the Administrative Agent is unable to obtain a clearance or other
governmental approval required to have such access or to Dispose of such
Classified Information to an Authorized Person within a reasonable time after
seeking to exercise its remedies upon the occurrence and during the continuance
of an Event of Default, each Grantor shall Dispose of all Classified Information
in compliance with the applicable laws, rules regulations and orders and as the
Administrative Agent may direct, with the proceeds of such Disposition to
constitute Collateral hereunder and to be payable directly, to the extent
permitted under any such applicable laws, rules, regulations and orders relating
to national security, to the Administrative Agent for the benefit of the Secured
Parties.

 

14

--------------------------------------------------------------------------------


 

8.                                      Rights of the Administrative Agent.

 

(a)                                 Power of Attorney.  In addition to other
powers of attorney contained herein, each Obligor hereby designates and appoints
the Administrative Agent, on behalf of the holders of the Secured Obligations,
and each of its designees or agents, as attorney-in-fact of such Obligor,
irrevocably and with power of substitution, with authority to take any or all of
the following actions upon the occurrence and during the continuance of an Event
of Default:

 

(i)                                     to demand, collect, settle, compromise,
adjust, give discharges and releases, all as the Administrative Agent may
reasonably determine;

 

(ii)                                  to commence and prosecute any actions at
any court for the purposes of collecting any Collateral and enforcing any other
right in respect thereof;

 

(iii)                               to defend, settle or compromise any action
brought and, in connection therewith, give such discharge or release as the
Administrative Agent may deem reasonably appropriate;

 

(iv)                              to receive, open and dispose of mail addressed
to an Obligor, endorse and collect checks, notes, drafts, acceptances, money
orders, bills of lading, warehouse receipts or other instruments or documents
evidencing payment, shipment or storage of the goods giving rise to the
Collateral of such Obligor on behalf of and in the name of such Obligor, or
securing, or relating to, such Collateral;

 

(v)                                 to sell, assign, transfer, make any
agreement in respect of, or otherwise deal with or exercise rights in respect
of, any Collateral or the goods or services which have given rise thereto, as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes;

 

(vi)                              to adjust and settle claims under any
insurance policy relating thereto;

 

(vii)                           to execute and deliver all assignments,
conveyances, statements, financing statements, renewal financing statements,
security agreements, affidavits, notices and other agreements, instruments and
documents that the Administrative Agent may determine necessary in order to
perfect and maintain the security interests and liens granted in this Agreement
and in order to fully consummate all of the transactions contemplated therein;

 

(viii)                        to institute any foreclosure proceedings that the
Administrative Agent may deem appropriate;

 

(ix)                              to sign and endorse any drafts, assignments,
proxies, stock powers, verifications, notices and other documents relating to
the Collateral;

 

(x)                                 to exchange any of the Pledged Equity or
other property upon any merger, consolidation, reorganization, recapitalization
or other readjustment of the issuer thereof and, in connection therewith,
deposit any of the Pledged Equity with any committee, depository, transfer
agent, registrar or other designated agency upon such terms as the
Administrative Agent may reasonably deem appropriate;

 

(xi)                              to vote for a shareholder resolution, or to
sign an instrument in writing, sanctioning the transfer of any or all of the
Pledged Equity into the name of the Administrative Agent or one or

 

15

--------------------------------------------------------------------------------


 

more of the holders of the Secured Obligations or into the name of any
transferee to whom the Pledged Equity or any part thereof may be sold pursuant
to Section 7 hereof;

 

(xii)                           to pay or discharge taxes, liens, security
interests or other encumbrances levied or placed on or threatened against the
Collateral;

 

(xiii)                        to direct any parties liable for any payment in
connection with any of the Collateral to make payment of any and all monies due
and to become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct;

 

(xiv)                       to receive payment of and receipt for any and all
monies, claims, and other amounts due and to become due at any time in respect
of or arising out of any Collateral; and

 

(xv)                          to do and perform all such other acts and things
as the Administrative Agent may reasonably deem to be necessary, proper or
convenient in connection with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated.  The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so.  The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct.  This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.

 

(b)                                 Assignment by the Administrative Agent.  The
Administrative Agent may from time to time assign the Secured Obligations to a
successor Administrative Agent appointed in accordance with the Credit
Agreement, and such successor shall be entitled to all of the rights and
remedies of the Administrative Agent under this Agreement in relation thereto.

 

(c)                                  The Administrative Agent’s Duty of Care. 
Other than the exercise of reasonable care to assure the safe custody of the
Collateral while being held by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Obligors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Obligors.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral.  In the event of a public or private sale of Collateral pursuant to
Section 7 hereof, the Administrative Agent shall have no responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Administrative Agent has or is deemed to have knowledge of such matters, or
(ii) taking any steps to clean, repair or otherwise prepare the Collateral for
sale.

 

(d)                                 Liability with Respect to Accounts. 
Anything herein to the contrary notwithstanding, each of the Obligors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account. 
Neither the Administrative Agent nor any holder of Secured Obligations

 

16

--------------------------------------------------------------------------------


 

shall have any obligation or liability under any Account (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any holder of Secured Obligations of any
payment relating to such Account pursuant hereto, nor shall the Administrative
Agent or any holder of Secured Obligations be obligated in any manner to perform
any of the obligations of an Obligor under or pursuant to any Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

 

(e)                                  Voting and Payment Rights in Respect of the
Pledged Equity.

 

(i)                                     So long as no Event of Default shall
exist, each Obligor may (A) exercise any and all voting and other consensual
rights pertaining to the Pledged Equity of such Obligor or any part thereof for
any purpose permitted by this Agreement or the Credit Agreement and (B) subject
to the requirements of this Agreement, receive and retain any and all dividends,
principal or interest paid in respect of the Pledged Equity to the extent they
are allowed under the Credit Agreement; and

 

(ii)                                  During the continuance of an Event of
Default and upon receipt of written notice from the Administrative Agent,
(A) all rights of an Obligor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to clause (i)(A) above
shall cease and all such rights shall thereupon become vested in the
Administrative Agent which shall then have the sole right to exercise such
voting and other consensual rights, (B) all rights of an Obligor to receive the
dividends, principal and interest payments which it would otherwise be
authorized to receive and retain pursuant to clause (i)(B) above shall cease and
all such rights shall thereupon be vested in the Administrative Agent which
shall then have the sole right to receive and hold as Collateral such dividends,
principal and interest payments, and (C) all dividends, principal and interest
payments which are received by an Obligor contrary to the provisions of clause
(ii)(B) above shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Obligor, and
shall be forthwith paid over to the Administrative Agent as Collateral in the
exact form received, to be held by the Administrative Agent as Collateral and as
further collateral security for the Secured Obligations.

 

(f)                                   Releases of Collateral.  Liens on the
Collateral will be released in accordance with Section 11.9 of the Credit
Agreement.

 

9.                                      Application of Proceeds.  Any proceeds
of the Collateral received by the Administrative Agent in connection with the
exercise of remedies pursuant to the Security Documents will be applied in
reduction of the Secured Obligations in the order set forth in Section 10.4 of
the Credit Agreement.

 

10.                               Continuing Agreement.

 

(a)                                 This Agreement shall remain in full force
and effect until such time as the Secured Obligations (other than contingent
indemnification obligations not then due) arising under the Loan Documents have
been paid in full, the Commitments have expired or been terminated and all
Letters of Credit have been terminated or expired (or been cash collateralized
or for which other arrangements satisfactory to the applicable L/C Issuer in its
sole discretion have been made), at which time this Agreement shall be
automatically terminated and the Administrative Agent shall, upon the request
and at the expense of the Obligors, forthwith release all of its liens and
security interests hereunder and shall execute and deliver all UCC termination
statements and/or other documents reasonably requested by the Obligors
evidencing such termination.

 

17

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall continue to be
effective or be automatically reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any holder
of the Secured Obligations as a preference, fraudulent conveyance or otherwise
under any Debtor Relief Laws, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all costs and expenses (including,
without limitation, any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any holder of the Secured Obligations in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

 

11.                               Amendments; Waivers; Modifications, etc.  This
Agreement and the provisions hereof may not be amended, waived, modified,
changed, discharged or terminated except as set forth in Sections 8(f),
10(a) and 20 of this Agreement and Section 12.2 of the Credit Agreement;
provided that any update or revision to Schedule 2 hereto delivered by any
Obligor shall not constitute an amendment for purposes of this Section 11 or
Section 12.2 of the Credit Agreement.

 

12.                               Successors in Interest.  This Agreement shall
be binding upon each Obligor, its successors and assigns and shall inure,
together with the rights and remedies of the Administrative Agent and the
holders of the Secured Obligations hereunder, to the benefit of the
Administrative Agent and the holders of the Secured Obligations and their
successors and permitted assigns.

 

13.                               Notices.  All notices required or permitted to
be given under this Agreement shall be in conformance with Section 12.1 of the
Credit Agreement.

 

14.                               Loan Document; Counterparts.  This Agreement
is a Loan Document.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.  Delivery of executed counterparts of this Agreement by
facsimile or other electronic means shall be effective as an original.

 

15.                               Headings.  The headings of the sections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

16.                               Governing Law; Submission to Jurisdiction;
Venue; WAIVER OF JURY TRIAL.  The terms of Sections 12.5 and 12.6 of the Credit
Agreement with respect to governing law, submission to jurisdiction, venue and
waiver of jury trial are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

 

17.                               Severability.  If any provision of this
Agreement is determined to be illegal, invalid or unenforceable, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect and shall be construed without giving effect to the illegal, invalid
or unenforceable provisions.

 

18.                               Entirety.  This Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Loan Documents, any other documents
relating to the Secured Obligations, or the transactions contemplated herein and
therein.

 

19.                               Other Security.  To the extent that any of the
Secured Obligations are now or hereafter secured by property other than the
Collateral (including, without limitation, real property and securities owned by
an Obligor), or by a guarantee, endorsement or property of any other Person,
then the

 

18

--------------------------------------------------------------------------------


 

Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence of any Event of Default,
and the Administrative Agent shall have the right, in its sole discretion, to
determine which rights, security, liens, security interests or remedies the
Administrative Agent shall at any time pursue, relinquish, subordinate, modify
or take with respect thereto, without in any way modifying or affecting any of
them or the Secured Obligations or any of the rights of the Administrative Agent
or the holders of the Secured Obligations under this Agreement, under any other
of the Loan Documents or under any other document relating to the Secured
Obligations.

 

20.                               Joinder.  At any time after the date of this
Agreement, one or more additional Persons may become party hereto by executing
and delivering to the Administrative Agent a Joinder Agreement.  Immediately
upon such execution and delivery of such Joinder Agreement (and without any
further action), each such additional Person will become a party to this
Agreement as an “Obligor” and have all of the rights and obligations of an
Obligor hereunder and this Agreement and the schedules hereto shall be deemed
amended by such Joinder Agreement.

 

21.                               Joint and Several Obligations of Obligors.

 

(a)                                 Each of the Obligors is accepting joint and
several liability hereunder in consideration of the financial accommodation to
be provided by the holders of the Secured Obligations, for the mutual benefit,
directly and indirectly, of each of the Obligors and in consideration of the
undertakings of each of the Obligors to accept joint and several liability for
the obligations of each of them.

 

(b)                                 Each of the Obligors jointly and severally
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Obligors with respect
to the payment and performance of all of the Secured Obligations arising under
this Agreement, the other Loan Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Obligors without preferences or distinction among them.

 

(c)                                  Notwithstanding any provision to the
contrary contained herein, in any other of the Loan Documents or in any other
documents relating to the Secured Obligations, the obligations of each Guarantor
under the Credit Agreement, the other Loan Documents and the documents relating
to the Secured Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

 

[remainder of page intentionally left blank]

 

19

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Security and Pledge
Agreement to be duly executed and delivered as of the date first above written.

 

OBLIGORS:

ORBITAL ATK, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Michael R. Williams

 

 

Name: Michael R. Williams

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

ORBITAL SCIENCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael R. Williams

 

 

Name: Michael R. Williams

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

ALLIANT TECHSYTEMS OPERATIONS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael R. Williams

 

 

Name: Michael R. Williams

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

ATK SPACE SYSTEMS INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Michael R. Williams

 

 

Name: Michael R. Williams

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

ATK LAUNCH SYSTEMS INC.,

 

A Delaware corporation

 

 

 

 

 

By:

/s/ Michael R. Williams

 

 

Name: Michael R. Williams

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written.

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Santa Cruz

 

 

Name:

Scott Santa Cruz

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 4(a)(ii)

 

IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
                                                   the following Equity
Interests of                      , a              [corporation][limited
liability company]:

 

No. of Shares

 

Certificate No.

 

 

 

 

 

 

 

 

 

 

and irrevocably appoints                                    its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer.  The
agent and attorney-in-fact may substitute and appoint one or more persons to act
for him.

 

 

[OBLIGOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 4(b)(i)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security and Pledge Agreement dated as of
September 29, 2015 (as the same may be amended, modified, restated or
supplemented from time to time, the “Agreement”) by and among the Obligors from
time to time party thereto (each an “Obligor” and collectively, the “Obligors”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) for the holders of the Secured Obligations referenced
therein, the undersigned Obligors have granted a continuing security interest in
and continuing lien upon, their respective patents and patent applications set
forth on Schedule 1 attached hereto to the Administrative Agent for the ratable
benefit of the holders of the Secured Obligations.

 

The undersigned Obligors and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the patents and patent applications set forth on Schedule 1 attached
hereto (i) may only be terminated in accordance with the terms of the Agreement
and (ii) is not to be construed as a present assignment of any patent or patent
application.

 

The security interest granted pursuant to this Notice is granted in conjunction
with the security interest granted to the Administrative Agent pursuant to the
Agreement and Obligors hereby acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the security interest
referenced hereunder are more fully set forth in the Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  In the event that any provision of this Notice is deemed to conflict
with the Agreement, the provisions of the Agreement shall control.

 

 

 

Very truly yours,

 

 

 

[Obligor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged and Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 4(b)(ii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security and Pledge Agreement dated as of
September 29, 2015 (as the same may be amended, modified, restated or
supplemented from time to time, the “Agreement”) by and among the Obligors from
time to time party thereto (each an “Obligor” and collectively, the “Obligors”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) for the holders of the Secured Obligations referenced
therein, the undersigned Obligors have granted a continuing security interest in
and continuing lien upon, their respective trademarks and trademark applications
set forth on Schedule 1 attached hereto to the Administrative Agent for the
ratable benefit of the holders of the Secured Obligations.

 

The undersigned Obligors and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the trademarks and trademark applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Agreement and (ii) is not to be construed as a present assignment of any
trademark or trademark application.

 

The security interest granted pursuant to this Notice is granted in conjunction
with the security interest granted to the Administrative Agent pursuant to the
Agreement and Obligors hereby acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the security interest
referenced hereunder are more fully set forth in the Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  In the event that any provision of this Notice is deemed to conflict
with the Agreement, the provisions of the Agreement shall control.

 

 

 

Very truly yours,

 

 

 

[Obligor]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged and Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 4(b)(iii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Security and Pledge Agreement dated as of
September 29, 2015 (as the same may be amended, modified, restated or
supplemented from time to time, the “Agreement”) by and among the Obligors from
time to time party thereto (each an “Obligor” and collectively, the “Obligors”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) for the holders of the Secured Obligations referenced
therein, the undersigned Obligors have granted a continuing security interest in
and continuing lien upon, their respective copyrights and copyright applications
and exclusive copyright licenses shown on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.

 

The undersigned Obligors and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the copyrights and copyright applications and exclusive copyright
license set forth on Schedule 1 attached hereto (i) may only be terminated in
accordance with the terms of the Security Agreement and (ii) is not to be
construed as a present assignment of any copyright or copyright application or
exclusive copyright license.

 

The security interest granted pursuant to this Notice is granted in conjunction
with the security interest granted to the Administrative Agent pursuant to the
Agreement and Obligors hereby acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the security interest
referenced hereunder are more fully set forth in the Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  In the event that any provision of this Notice is deemed to conflict
with the Agreement, the provisions of the Agreement shall control.

 

 

Very truly yours,

 

 

 

[Obligor]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged and Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------